PCIJ_A_11_MavrommatisJerusalem-Readaptation_GRC_GBR_1927-10-10_JUD_01_PO_03_FR.txt. 47

OPINION DISSIDENTE DE M. CALOYANNI

J'ai le très vif regret de ne pouvoir, dans l'affaire qui vient
d'être soumise à la Cour, me ranger à l'avis de la majorité
de mes collègues.

La Cour a basé son arrêt sur le deuxième argument déve-
loppé par le Gouvernement britannique à l'appui de son
exception d’incompétence qui consiste à dire que, pour autant
que le Gouvernement hellénique a fait valoir que le Gouver-
nement britannique, en empêchant la mise à exécution des
contrats de concessions passés entre l'Administration de la
Palestine et M. Mavrommatis, le 25 février 1926, ne se serait
pas conformé aux obligations internationales acceptées par le
Mandataire au sens de l’article 11 du Mandat et, partant,
aurait violé cet article, le Gouvernement britannique oppose
que la Cour, en vertu de l’article 11 du Mandat, n'est compé-
tente pour juger d’une prétendue violation des obligations
internationales du Mandataire que comme résultat de l'usage
que l'Administration de la Palestine aurait fait de ses pleins
pouvoirs pour décider quant à la propriété ou au contrôle
public de toutes les ressources naturelles du pays ou des
travaux et services d'utilité publique déjà établis ou à y
établir ; or, il n’y a pas eu usage de ces pleins pouvoirs, car
aucun droit en opposition avec ceux de M. Mavrommatis n’a
été accordé à M. Rutenberg; et le fait qu'il y a eu retard
dans l'approbation des plans, même si ce retard est dû,
comme le prétend le Gouvernement hellénique, à l'hostilité
de M. Rutenberg ou de certains fonctionnaires britanniques
ou palestiniens envers M. Mavrommatis, il ne saurait être
considéré comme un exercice desdits pouvoirs.

Le Gouvernement hellénique avait, dans son Mémoire, qu'il a
présenté à la Cour le 4 juin 1927, conclu comme suit :

“1° qu'en retardant, au mépris des engagements du Haut-
Commissaire de Palestine, jusqu’au mois de décembre 1926
l'approbation, qui aurait dû être faite au mois d'août, des
plans déposés par M. Mavrommatis le 5 mai précédent, et
48 OPINION DISSIDENTE DE M. CALOYANNI

en empêchant par là la mise à exécution des contrats de
concessions conclus le 25 février 1926, le Gouvernement britan-
nique ne s’est pas conformé, en qualité de Mandataire pour la
Palestine, à ses obligations internationales au sens de l’article 1x
du Mandat ;

2° que par suite de ce retard et de l’hostilité manifestée à
son égard par certaines autorités britanniques — retard et
hostilité dus à l’opposition de M. Rutenberg —, M. Mavromma-
tis a été mis dans l'impossibilité matérielle et morale d'obtenir
le financement de ses concessions, et qu’il a subi dès lors un
préjudice injuste pour la réparation duquel le Gouvernement
britannique doit lui payer une indemnité.

Cette indemnité, le Gouvernement hellénique l’évaluait à
la somme de £217.000 pour laquelle il demandait condamnation
du Gouvernement britannique, augmentée des intérêts à 6 % à
compter du dépôt de la requête jusqu’ au jour du paiement.

Quoïque, donc, le débat ait porté sur toutes les questions
soulevées par le Gouvernement britannique dans son Exception
préliminaire d’incompétence, la Cour s’est arrêtée sur la ques-
tion qui se rapportait à l'application et à l'interprétation du
sens de l’article 11 du Mandat et des obligations internatio-
nales qui en découlaient.

Les deux arrêts précédents de la Cour tranchaient certaines
questions concernant l'interprétation de l’article rr du Mandat,
et en même temps établissaient le rapport du Protocole XII
de Lausanne avec cet article. |

Il s'agissait dans ces deux arrêts de fixer la compétence
de la Cour d’abord, puis d'étudier la violation alléguée par
le Gouvernement hellénique des obligations internationales.

Quant à la compétence, la Cour avait déclaré que, vérita-
blement, certaines concessions accordées à M. Rutenberg
avaient été accordées en vertu des pleins pouvoirs que l’Admi-
nistration palestinienne pouvait exercer, et que, en accordant
ces concessions, les concessions Mavrommatis, tout en n’entrant
pas par elles-mêmes dans l’article 11, cependant la Cour était
compétente en vertu de l’article 26 du Mandat; car, en effet,
il s'agissait ici des obligations internationales acceptées par le
Mandataire et énoncées dans le Protocole XII de Lausanne,
obligations que l’Administration palestinienne devait respecter
49 OPINION DISSIDENTE DE M. CALOYANNI

sous peine de méconnaissance et, par suite, de violation de
ces mêmes obligations, entraînant une réparation qui serait
due à M. Mavrommatis.

À la suite de ces arrêts, la Cour a ordonné la réadaptation
des concessions de M. Mavrommatis, après avoir retenu que les
concessions Rutenberg avaient constitué une violation des
obligations internationales acceptées par le Mandataire, et cela
principalement à cause de deux faits qui étaient: l'octroi de
certaines concessions à M. Rutenberg, à savoir les concessions
du 21 septembre rg2r et du 12 septembre 1921, qui conte-
naient toutes deux un article — l’article 29 — dans lequel la
Cour a puisé un des éléments de sa compétence. Le second
fait se référait à l'union étroite qui existait entre l'exercice
des pleins pouvoirs que l’article 11 accordait à l’Administra-
tion palestinienne au sujet du contrôle public et le Sionisme,
organisme reconnu par le Mandat et qui devait collaborer au
développement du pays. La Cour retenait pourtant que, par
rapport à la réadaptation, c'était en vertu d’un accord sur-
venu entre les Parties sur l'application de l’article 4 ou de
l’article 6 du Mandat qu’elle basait sa compétence.

Dans la présente affaire, la question. de Vinterprétation de
l’article rr du Mandat se soulève à nouveau par rapport a la
compétence de la Cour.

L’article premier du Mandat est ainsi conçu:

«Le Mandataire aura pleins pouvoirs de législation et
d’administration sous réserve des limites qui peuvent étre
fixées par les termes du présent Mandat. »

Et l’article 11:

«L’Administration de la Palestine prendra toutes
mesures nécessaires pour sauvegarder les intéréts de la
communauté concernant le développement du pays et....
elle aura pleins pouvoirs pour décider quant à la pro-
priété ou au contrôle public de toutes les ressources
naturelles du pays ou des travaux et services d’utilité
publique déja établis ou a y établir..... L’Administra-
50 OPINION DISSIDENTE DE M. CALOYANNI
LJ

tion pourra s’entendre avec lOrganisme juif mentionné

à l’article 4 pour effectuer ou exploiter .... tous travaux
et services d'utilité publique et pour développer toutes les
ressources naturelles du pays....»

Et l’article 4:

« Un Organisme juif convenable sera officiellement reconnu
et aura le droit de donner des avis à l'Administration de
la Palestine et de coopérer avec elle dans toutes questions
économiques, sociales ou autres ...., et.... d'aider et de
participer au développement du pays»,

sous réserve toujours du contrôle de l'Administration palesti-
nienne.

De l'étude de ces textes il apparaît clairement que l’Organi-
sation sioniste est tellement liée à l'Administration palestinienne
que celle-ci paraît, pour le développement du pays, pour les
questions économiques, et pour les travaux d'utilité publique, ”
ne pas pouvoir se passer de cet Organisme, à moins que ce
dernier n’y consente. I] est vrai que, dans l’article 11, on
trouve l'expression facultative «pourra» — mais elle n’exclut
pas cette obligation, car elle se réfère à l'Administration et
non pas à l’Organisme juif; les mots contenus dans l’article 4
sont impératifs quand il s’agit de la coopération de l’Organisme
juif dans toutes les questions économiques et celles concernant
le développement du pays; en effet, les mots employés sont :
«aura le droit» de le faire, la seule restriction étant que,
dans toutes ces matières, l'Administration palestinienne se
réserve le droit de contrôle.

Par cela donc, on voit que toute action de l'Administration
palestinienne dans ses rapports avec le Sionisme, et, on peut
ajouter, avec toutes les personnes avérées d’avoir des rapports
intimes avec l’Organisme juif, prend un caractère et une
signification juridique spéciaux ; S'il est vrai que l’Administra-
tion palestinienne s’est réservé le droit de contrôle, partant, ce
contrôle ne peut être que le contrôle que la Cour a déclaré
dans ses deux arrêts précédents être la mainmise ou. l’ingé-
rence dans les concessions accordées par l'Administration.

En outre, les pleins pouvoirs qu’elle exerce ne sont pas les
pleins pouvoirs d’une administration publique ordinaire; ce
SI OPINION DISSIDENTE DE M. CALOYANNI

sont des pouvoirs, toujours dans le sens du contrôle public,
parce que le but du Mandat est de développer le pays soit
dans ses ressources naturelles soit par des travaux . d’utilité
publique qui doivent être entrepris dans l'intérêt public. A
la suite de ces considérations préliminaires, il devient néces-
saire d'étudier certains points de la nature et du but du
Mandat. |

C’est dans l'esprit de l’article 22 du Pacte de la Société des
Nations que l’on puise l'élément essentiel du Mandat au point
de vue des pleins pouvoirs dont il est question; en effet, c’est
sur l’idée de «développement » que les principes de l’article 22
se basent principalement; quand il s’agit donc de l’exer-
cice des pleins pouvoirs, l'Administration a l'obligation de les
exercer, car dans ce développement du pays est contenue toute
son action en même temps qu’une grande partie de sa mission.
Ii ne pouvait pas en être autrement, étant donné la responsa-
bilité qu’assumait volontairement le Mandataire en acceptant
le Mandat ; cependant, une limite a été posée à l'exercice de
ces pleins pouvoirs : c'était celle de la réserve faite quant aux
obligations internationales acceptées par le Mandataire;
évidemment, il y avait en cela l'application d’un principe
de droit international contre lequel les pouvoirs accordés par
le Mandat ne pouvaient être appliqués; il fallait déterminer
cette éutelle sans pourtant lui donner dans son exercice des
pouvoirs qui porteraient atteinte à des principes de droit
international dont découlaient des obligations internationales.
En effet, les concessions octroyées avant le 29 octobre 1914
devaient être maintenues et ce principe de droit international
devait être respecté. Le contenu du traité qui garantirait le
respect de ce principe toutes les fois que les pleins pouvoirs
de contrôle seraient exercés, viserait non seulement les actes
positifs, mais aussi les actes négatifs, en ce sens que l’Admi-
nistration palestinienne serait obligée de respecter les obligations
internationales acceptées par elle, non seulement quand elle
accorderait des concessions, mais aussi quand elle exerce ses
pouvoirs d’une façon telle qu’elle causerait un préjudice au
concessionnaire ; en effet, il ne pouvait en être autrement,
car ce serait imposer à l'Administration palestinienne des
pouvoirs de faire et en même temps la rendre libre toutes
les fois qu'il s'agirait d’actes qui constitueraient, dans leur
52 OPINION DISSIDENTE DE M. CALOYANNI

application ou dans leur effet, -une inobservation de ces obli-
gations internationales; et ceci est d’autant plus vrai que le
but même de la sauvegarde des intérêts publics est intime-
ment lié avec l’idée de contrôle ; l'Administration en effet doit
veiller à ce que toutes. ressources naturelles dont elle permet
l'usage, et tous travaux d'utilité publique dont elle autorise
Vexécution, doivent tendre à la sauvegarde des intérêts de la
communauté et au développement du pays. Et, comme il a
été dit, l'Administration palestinienne n'est pas, de par la
nature même du Mandat, une administration comme toutes
les autres: elle a un but, dans la naissance même de ses
droits, différent des autres administrations publiques, en ce
sens qu’elle n'aurait pas pu agir sil n'y avait pas le
Mandat, et cette futelle qui lui a été confiée par l’article 22
du Pacte. A cause de la nature sui generis du Mandat et de
son but ou mission spéciale de tutelle, tutelle qui domine
tout le Mandat, l'exercice par l'Administration de ses pleins
pouvoirs devient obligatoire qu'il s'agisse pour décider de la
propriété publique ou du contrôle public; en d’autres mots, il
a l'obligation, pour la sauvegarde des intérêts de la com-
munauté, de décider si elle doit exercer ces pleins pouvoirs
par la voie de la propriété ou par celle de contrôle; ainsi
les mots provide et «décider» trouvent un sens précis et
identique juridiquement ; de même, les mots «propriété» et
«contrôle» ne peuvent se séparer du mot «public»; au
surplus, les mots «contrôle public», tout en maintenant le
sens restreint de «mainmise ou d’ingérence» donné par la
Cour, revétent un caractère obligatoire, c’est-à-dire que l’Admi-
nistration en décidant d’exercer ses pleins pouvoirs doit décider
si elle les exercera par voie de «mainmise» ou d’«ingérence » ;
obligatoirement elle doit faire l’un ou l’autre.

Il s’ensuit donc qu’en appliquant ces notions juridiques, on
ne peut assimiler Administration palestinienne à une adminis-
tration ordinaire, mais on doit lui refuser ce contrôle ordinaire
et lui appliquer le contrôle dans le sens que la Cour a indi-
qué; par suite, s'agissant de concessions, tout acte posiif
ou négatif que l'Administration accomplit dans l'exercice de

ses pleins pouvoirs est un acte de contrôle public dans le
53 OPINION DISSIDENTE DE M. CALOYANNI

sens plus haut indiqué; en exerçant donc ce contrôle public,
elle doit respecter les obligations internationales acceptées
qui constituent une restriction de sa liberté d’action quand
il s’agit de décider du contrôle public.

En appliquant ces notions à l’article rx du Mandat, cet
article ne peut sortir du but et de la nature du Mandat et
du but que le Pacte a assigné au Mandat. La liaison entre
les énonciations de l’article 22 du Pacte et celles du Mandat
au sujet de la sauvegarde des intérêts de la communauté est
étroite et inséparable; on ne peut séparer le développement
des peuples sans comprendre un des éléments essentiels de ce
développement, à savoir, le développement économique du
pays. C’est une tutelle sw generis que le Mandat impose au
Mandataire, qui doit en rendre un compte minutieux. En outre,
ce Mandat est une tutelle complexe, et un des aspects de cette
complexité est celui aussi qui se rapporte à l’Organisme juif;
cet Organisme a le droit d'aider et de participer au développe-
ment du pays; en d’autres mots, l’Administration, quoique
tutrice, a un collaborateur nécessaire dans l’accomplissement de
sa mission; le seul droit qu’a l'Administration par rapport à
cette aide et à cette participation au développement du pays
est le droit de contrôle. Et quand, plus loin, il sera question
d'El-Audja, on s’apercevra de l'importance de M. Rutenberg,
à cause de ses liens incontestés avec l’Organisme juif. Cette
. tutelle, donc, constitue un élément juridique pour l’Administra-
tion mandataire tout différent de celui d’une administration
publique ordinaire.

À la lumière de ces principes, quelle est en outre la position
du Protocole XII de Lausanne dans ses relations avec l’ar-
ticle 11 du Mandat ?

Le Protocole XII est venu prendre la place de l’article 311
du Traité de Sèvres. La Cour, à ce propos, dit dans son
Arrêt n° 2 ce qui suit: «Plus tard, lorsqu'il est devenu clair que
le Traité de Sèvres n’entrerait jamais en vigueur, un nouveau
traité de paix avec la Turquie n’ayant pas encore été rédigé,
54 OPINION DISSIDENTE DE M. CALOYANNI

on voulut éviter un retard dans l'adoption du Mandat pour la
Palestine en remplaçant le renvoi au Traité de Sèvres par les
mots: obligations internationales acceptées par le Mandataire.
Ces mots visent partant, en tout cas, et quelle que soit par
ailleurs leur portée, les stipulations qui, dans le futur traité
de paix avec la Turquie,» (au présent cas le Traité de Lau-
sanne et ses protocoles), «prendraient la place des dispositions
de l’article 311 du Traité de Sèvres. »

La Cour, après avoir cité l’article 311 du Traité de Sèvres,
continue ainsi dans son Arrêt n° 2: «Comme l’article 311 du
Traité de Sèvres visait le règlement des concessions dans les
territoires détachés de la Turquie, et comme cet article est
maintenant remplacé par le Protocole XII du Traité de Lau-
sanne, la conclusion s’impose que «les obligations internationales
acceptées par le Mandataire» réservées à l’article rr du Mandat
comprennent certainement celles qui résultent du Protocole XII
de Lausanne. » |

Et, après avoir constaté que ces obligations «limitent les
pouvoirs qu’a l'Administration de la Palestine de décider quant .
à la propriété ou au contrôle public de toutes les ressources
naturelles du pays ou des travaux et services d’utilité publique
déjà établis ou à y établir», la Cour ajoute: «La Cour est
d’avis que l'insertion, dans l’article xr, de la réserve relative
aux obligations internationales, n’a pas le caractére d’une simple
constatation sans valeur juridique directe, mais que, par contre,
elle est destinée à donner à ces obligations, dans le cadre
tracé audit article, la même protection qu'à toutes les disposi-
tions du Mandat. »

La Cour ajoute que ces obligations internationales exprimées
et consacrées par le Protocole XII de Lausanne ne rentrent
pas dans l’article 11 et n’entrainent la compétence de la Cour
en vertu de l’article 26 qu'à la condition que le Mandataire
ait exercé ses pleins pouvoirs pour décider de la propriété ou
du contrôle public. En appliquant les principes ci-dessus
exposés, c'est-à-dire ceux de la nature spéciale du Mandat, on
arrive à la conclusion que le Protocole XIT rentre toujours
dans l’article 11 du Mandat, car l'Administration exerce tou-
jours ses pleins pouvoirs pour décider de la propriété ou du
contrôle public.
55 OPINION DISSIDENTE DE M. CALOYANNI

Une. conséquence naturelle de ce qui précède est aussi la
suivante: le Protocole XII n'avait pas besoin d’énoncer quel
serait le tribunal qui devrait juger les différends qui auraient
surgi à propos de l'application et de l'interprétation du Man-
dat; car, rentrant toujours dans les termes de l’article xx, il
entraînait nécessairement la compétence de la Cour; ainsi, il
n’y aurait pas besoin d’un accord: des Parties pour décider
quel article serait applicable, l’article 4 ou l’article 6, car la
réadaptation ou la compensation, étant des obligations interna-
tionales, entendues comme ci-dessus, entreraient dans l’article
11 et entraîneraient nécessairement la compétence de la Cour.

*
* *

Ayant ainsi posé certains principes, qui, tout en maintenant
les notions du contrôle public établies par les arrêts de la
Cour, ils élargissent pourtant, et par leur nature et par leur
objet, le champ d’application aux faits du différend actuel.
En effet, il est important d’établir, dés le début, un paralléle.
entre les affaires qui ont donné lieu aux deux arréts précé-
dents et Vaffaire actuelle.

-Peut-on dire que l'affaire actuelle est indépendante de
celles qui Pont précédée ? |

Il s’agit dans la présente affaire, d’une part, de concessions
accordées à M. Mavrommatis, et, d’autre part, aussi de
concessions accordées à M. Rutenberg. Au surplus, les conces-
sions accordées à M. Mavrommatis viennent en exécution
de l'arrêt de la Cour qui a ordonné la réadaptation des
concessions de M. Mavrommatis en 1914. Il s’agit donc, en effet,
de l'exécution de l'obligation internationale à laquelle l’Admi-
nistration palestinienne devait respect, en maintenant les
concessions que M. Mavrommatis avait obtenues de l'État
auquel le Gouvernement britannique a succédé comme État
successeur et en même temps comme Mandataire.

A ces points de vue il y a donc lieu d'examiner quels sont
les rapports juridiques entre les deux affaires précédentes et
l'affaire actuelle.
56 OPINION DISSIDENTE DE M. CALOYANNI

IL est intervenu de nouveaux contrats entre l’Administra-
tion palestinienne et M. Mavrommatis, tous deux datés du
25 février 1926. Ces contrats ont-ils été accordés à M. Mavrom-
matis dans l'exercice des pleins pouvoirs de l'Administration
palestinienne ? Y a-t-il contradiction entre les contrats accor-
dés à M. Rutenberg le 5 mars 1926 et les contrats nouveaux
de M. Mavrommatis? La réadaptation constitue-t-elle en
elle-même une obligation internationale à laquelle le Manda-
taire doit donner plein et entier effet ?

Des principes développés plus haut, il apparaît que les
contrats du 25 février 1926 accordés à M. Mavrommatis ont
été accordés dans l'exercice des pleins pouvoirs de l’Administra-
tion palestinienne, car, en effet, il s’agit de l'octroi de travaux
d'utilité publique et en même temps de l'usage de ressources
naturelles. Ces pleins pouvoirs exercés par l’Administration
ont-ils été exercés pour décider quant au contrôle. public
tant des ressources naturelles que des travaux d'utilité
publique ? D’après les principes plus haut énoncés, la question
ne fait point de doute, car l’Administration palestinienne est
dans l'obligation d’exercer ses pouvoirs de contrôle public à
cause de la nature spéciale d'administration publique; la
sauvegarde des intérêts de la communauté concernant le
développement du pays est d’une nature particulière, étant
donnée Ja nature du Mandat. Elle n’est point libre d'agir
comme une simple administration. Elle doit veiller d’une façon
particulière, parce qu’elle doit rendre compte de la sauvegarde
des intérêts de la communauté; et cela, non seulement en
vertu de l'article 11, mais aussi en vertu de l'esprit de
Farticle 22 du Pacte de la Société des Nations.

En outre, étroitement liée avec l’Organisme sioniste, l’Admi-
nistration palestinienne est obligée, en vertu de l’article 4,
de coopérer avec l’Organisme juif quand il s’agit de toutes .
questions économiques et de toutes questions relatives au
développement du pays. Or, la question du développement
du pays est inséparable de celle des travaux d’utilité publique,
comme elle est aussi inséparable des questions des ressources
naturelles du pays; par suite, quand il s’agit d’accorder des
57 OPINION DISSIDENTE DE M. CALOYANNI

concessions à M. Mavrommatis, que l'Administration palesti-
nienne était obligée de maintenir en vertu du Protocole XII,
elle ne pouvait pas en même temps oublier les intérêts de
VOrganisme juif et, par suite, les concessions qu’elle avait
accordées déjà à M. Rutenberg. Le lien étroit qui existe donc
entre ces concessions de M. Rutenberg et celles de M. Mavrom-
matis, est justement l'obligation de l’Administration pales-
tinienne de reconnaître déjà ce qu’elle avait reconnu par les
agreements de septembre 1921. C’est un lien qui obligeait
l'Administration palestinienne de ne rien faire qui s’opposat
déjà à ses obligations au sujet des concessions Rutenberg
qu’elle avait déjà accordées et dans lesquelles l'Organisme
sioniste était étroitement lié avec l'octroi de ces concessions.

Ce qui précède revient à dire simplement que, lorsqu'il s’est
agi des plans et de leur approbation, la chose qui génait l’Admi-
nistration palestinienne était la source d’El-Audja accordée
à M. Rutenberg, et cette source devenait donc le lien étroit
entre les concessions Rutenberg et celles accordées à M. Mavrom-
matis le 25 février 1926.

Il y avait, dans ces contrats, une contradiction à cause de
leur opposition aux intérêts de M. Mavrommatis, et c’est par
cette opposition même qu'est née l'obligation internationale
de l'Administration palestinienne de ne rien faire qui puisse
contrarier l'application des contrats Mavrommatis, application
qui consistait dans la réadaptation complète et effective, réa-
daptation ordonnée par la Cour et promise par le représentant
du Gouvernement britannique d’être effectuée, non seulement
sans aucune difficulté, mais avec une protection toute spéciale.
Il n’y a pas de doute que la réadaptation, étant partie du
Protocole de Lausanne, constitue une obligation internationale ;
cette obligation tombe sous l’article 11 du Mandat quand
l'exercice des pleins pouvoirs pour décider du contrôle public
a été effectué. En effet, quand il s’agit de la réadaptation,
il” faut retourner aux contrats qui ont effectué la réadapta-
tion; le contrôle public étant exercé par l'Administration
palestinienne au moment de l’octroi des concessions, la réadap-
tation devient dans toutes ses clauses et conditions une obli-
gation internationale à cause de l’exercice même des pouvoirs
pour décider du contrôle des ressources naturelles ainsi que
58 ‘ OPINION DISSIDENTE DE M. CALOYANNI

des travaux d’utilité publique; il faut donc qu’en cela l’Admi-
nistration, au moment de la réadaptation, fasse tout ce qui
est en son pouvoir pour rendre cette réadaptation effective
et ne permette que rien vienne la gêner; cela revient donc à
dire que lorsque, à propos de la réadaptation, il y a certaines
conditions qui doivent être remplies, ces conditions exigent
toute la protection de l'Administration ; en même temps, elles
exigent que l'Administration y contribue d’une façon effective
afin de mener la réadaptation à bonne fin et mettre les
concessions accordées dans la possibilité d'exécution effective ;
si donc, dans une des conditions de la réadaptation, il existait
un élément essentiel qu'il fallait accepter ou refuser, cette
acceptation doit être donnée; le refus rend responsable l’Admi-
nistration palestinienne envers le concessionnaire; ainsi, les
plans dont l'approbation devait avoir lieu dans une période
déterminée constitueraient ou non une rupture des obligations
internationales suivant que l'Administration palestinienne les
aurait approuvés dans le délai fixé ou non; en outre, si, à
cause d’un fait particulier, cette approbation des plans n’a
pu avoir lieu, comme par exemple à cause de discussions soule-
vées à propos d’une source (en ce cas, la source d’El-Audja),
ce fait particulier constituerait l'élément nécessaire pour la
détermination de la responsabilité découlant des obligations
internationales acceptées par le Mandataire.

En l'espèce, en’ examinant les. concessions Rutenberg, on
voit donc que les concessions du 5 mars 1926, considérées au
point de vue de la réadaptation et par le jeu de l'acceptation
des plans, constituent un fait essentiel qui oblige la Puissance
mandataire à donner aux concessions Mavrommatis toute la
protection qui leur est due par le fait des obligations interna-
tionales acceptées par le Protocole XII et par l'exercice
du contrôle public, exercice qu’elle effectuait par l'octroi des
concessions Rutenberg du 5 mars 1926 et où réserve était
faite de respecter la concession Rutenberg du 12 septembre
1921, et dont la dénomination caractéristique était: El-Audja
Concession.
59 OPINION DISSIDENTE DE M. CALOYANNI

En examinant les faits de la cause de plus près, on s’aper-
çoit que les contrats du 25 février 1926 de M. Mavrommatis
dépendaient entièrement de deux conditions: l'approbation des
plans et leur financement. Ces deux conditions étaient de l’es-
sence même de l'existence de la réadaptation qui était l’obiet
des contrats de concessions.

Une de ces conditions, il est vrai, était seule de l'essence
des contrats, mais ces deux-là étaient si intimement liées entre
elles, que l’on peut dire qu’elles étaient toutes les deux de
l'essence même des contrats. On ne pouvait pas séparer la
question du délai de celle du financement, pour la raison bien
simple que, si les plans n'avaient pas été approuvés dans les
délais, le financement ne pouvait qu’en être gêné, et cette gêne
constituait un des éléments fondamentaux de l’insuccès de
la formation de la société pour l'exécution des travaux d'utilité
publique dont M. Mavrommatis était le concessionnaire.

A ce sujet, il est utile de rappeler ce qui a été dit à
propos des contrats nouveaux de M. Mavrommatis. On a
soutenu qu'ils coupaient le lien qui existait entre les conces-
sions de 1914 et les obligations internationales prévues par
le Protocole de Lausanne et qui les faisait rentrer dans
l’action de Varticle 11 du Mandat, lequel donne compétence
à la Cour; ce sont des contrats nouveaux passés, a-t-on dit,
entre l'Administration palestinienne actuelle et M. Mavrom-
matis; par conséquent, ils se sont substitués aux anciens et
ils ont fait perdre à ceux-ci la protection à laquelle ils avaient
droit au point de vue international. Il n’est pas superflu de
les examiner de plus près et de voir s'ils sont une continu-
ation des anciens et si aucun lien n’a été rompu qui relie
la situation actuelle à la situation qui l’a précédée. En effet,
ces contrats disent d’une façon catégorique que le conces-
sionnaire renonçait définitivement et irrévocablement aux
concessions précédentes. On tire de cette renonciation catégo-
rique la conclusion de la substitution des nouveaux contrats
aux anciens et, par suite, de la nouvelle nature de ces contrats.
60 OPINION DISSIDENTE DE M. CALOYANNI

Cependant, il n’est pas possible de contester que M. Mavrom-
matis a toujours eu en vue dans ces contrats la réadaptation
de ses anciennes concessions, c’est-à-dire, d’abord, leur maintien,
et ensuite leur mise en exécution après leur réadaptation: aux
conditions nouvelles économiques qui ont surgi après la guerre.
M. Mavrommatis, ainsi qu'il l’a dit dès le début et ainsi qu’il
est constaté aux premiers échanges de correspondance, ne conce-
vait, dans la signature des nouveaux contrats, pas autre chose
que l’adaptation des concessions aux conditions économiques, ce
qui, d’ailleurs, ne pouvait être que l'opinion du Gouvernement
britannique ; car on ne pouvait concevoir que le Gouvernement
britannique, qui avait promis de protéger M. Mavrommatis
contre tout autre concessionnaire, allât lui-même changer la
nature des contrats et mettre à leur place des contrats qui ne
répondraient plus ni aux obligations internationales qu’il avait
acceptées, ni à l'arrêt de la Cour auquel il avait déclaré, non
seulement se conformer, mais même d’apporter son aide dans
la réadaptation de ces mêmes contrats ; il s’ensuit donc que,
dans l'esprit des deux Parties, il s'agissait tout le temps des
anciennes concessions et des droits de M. Mavrommatis pro-
tégés par le Protocole XII et l’article 11 du Mandat. Donc,
ces expressions catégoriques de renonciation ne peuvent avoir
d'autre signification que leur signification ordinaire de renon-
ciation aux clauses des anciens contrats et de substitution
des nouvelles clauses aux anciennes ; mais il demeurait, d’une
façon indiscutable, entendu que ces nouveaux contrats ne
pourraient viser que la réadaptation, laquelle, si elle n’avait
lieu, tout devenait sans objet, et, par conséquent, la situation
ancienne se rétablissait avec toutes ses conséquences juridiques.
En effet, il ne s’agit point ici de connaître quel est le sens
des mots in consideration d’après le droit anglais ; mais ils’agit
ici d’exprimer l'idée constante de la réadaptation; il est dit
dans les deux contrats Mavrommatis du 25 février 1926: ,

« And whereas it is necessary by reasons of the provisions
of the Concessions Protocol attached to the Treaty of
61 OPINION DISSIDENTE DE M. CALOYANNI

Peace... signed at Lausanne on the 24th day of July 1923
to put the provisions of the said Agreement into conformity
with the new economic conditions » ;

et cette réadaptation ne voulait dire, en fait, autre chose que
le maintien des anciennes concessions.

Donc, si, dans la réadaptation, il est survenu des faits qui,
par eux-mêmes, contrevenaient aux obligations internationales
acceptées par la Puissance mandataire, il devenait clair que
cette dernière pouvait être tenue responsable de leur violation ;
au stade présent de la procédure, on ne peut s’occuper de cette
violation ni d’une interprétation plus approfondie des contrats,
cette question étant relative au fond du procès. Cependant,
quant à la compétence de la Cour, il demeure constant que
la réadaptation est l’objet principal de la volonté des deux
Parties. Donc, l’objection soulevée à propos de la renonciation,
étant une question de fond, et parce qu’elle est relative à
l'existence ou à la non-existence des contrats, ne peut être
soutenue valablement.

Ce qui doit être retenu au stade présent de la procédure,
est de savoir s’il y a eu réadaptation ou non. Il est incontes-
table que cette réadaptation n’a pas eu lieu et que, par
conséquent, les anciennes concessions n’ont pas été maintenues,
car, pour leur maintien, la réadaptation était une condition
essentielle ; les choses donc, à ce point de vue, sont restées
telles qu'elles étaient avant la signature des contrats, et, par
suite, on est fondé de dire qu'il fallait savoir si l’Administra-
tion palestinienne avait respecté ses obligations internationales.

A la suite de ce qui a été dit plus haut, l'Administration
ayant exercé ses pleins pouvoirs pour décider du contrôle
public, elle a manqué à ses obligations par le fait qu’elle n’a
pas réadapté les concessions ainsi qu’elle était obligée de le
faire.

Ce manque de réadaptation était intimement lié avec l’oppo-
sition faite par M. Rutenberg à propos des eaux d’El-Audija.
Si cette opposition n'avait pas existé, certes la réadaptation
aurait eu lieu, et il semblerait qu’à la suite de la réadaptation
complète et définitive, les contrats de concession seraient
entrés dans la phase de leur exercice et de leur application
62 OPINION DISSIDENTE. DE M. CALOYANNI

complète et entière; ce serait à partir de ce moment que
l’on pourrait discuter les contrats et qu’on pourrait tirer toute
autre exception quant à la compétence de la Cour, exception
qui pourrait puiser sa source dans la notion suivante: les
concessions gardaient-elles toujours, malgré leur réadaptation,
leur caractère internätional dans les termes prévus dans les
articles 11 et 26 du Mandat, ainsi que de ceux du Protocole
de Lausanne? Mais ce n’est point ici le cas pour la Cour de
s'occuper de ces questions, qui sortent du cadre des débats
actuels.
* * #

Il a été soutenu aussi que l'opposition faite par M. Ruten-
berg à. l'usage de la source El-Audja à M. Mavrommatis ne
constituait pas une contradiction entre les concessions accor-
dées à M. Mavrommatis et celles accordées à M. Rutenberg
le 5 mars 1926; que, par conséquent, le procès actuel était
d’une nature différente de celle des procès qui ont fait l’objet
des arrêts précédents de la Cour. En examinant de plus près
cette objection, on s'aperçoit qu’il n’y a pas besoin qu’il
existe dans tous les cas une contradiction: dans les affaires
précédentes, il y avait contradiction parce qu'il y avait oppo-
sition entre les concessions Rutenberg et les concessions
Mavrommatis. La cause de l'opposition était différente de la
présente; mais cela n'exclut pas qu'une autre cause que
celle mentionnée dans les arrêts précédents devint l’objet de
la base de la contradiction existant entre les deux concessions.
En effet, si le Gouvernement britannique n'avait pas accordé à
M. Rutenberg la concession d’El-Audja avant d’avoir approuvé
les plans de M. Mavrommatis, l'octroi des concessions à
M. Mavrommatis aurait constitué un titré contre M. Rutenberg
dans l'usage d’El-Audja; c’est-à-dire que M. Rutenberg
aurait été mis dans l'impossibilité de retarder l'approbation
des plans, et M. Mavrommatis aurait été en possession com-
plète de l’exécution de ses concessions. Tandis que le Gouver-
nement britannique a fait tout le contraire; au moment ot il
discutait les plans avec M. Mavrommatis, 4 ce moment méme
il accordait & M. Rutenberg les concessions du 5 mars 1925,
qui contenaient, dans l’article 3 (A), une confirmation de la
concession du 12 septembre 1921; cette concession avait été
63 OPINION DISSIDENTE DE M. CALOYANNI

déja déclarée comme étant le fondement de la compétence de
la Cour dans la première affaire, parce qu’elle avait été faite
pour deux raisons: la première, parce qu’elle constituait
Vexercice des pleins pouvoirs pour. décider le contréle public, et
la seconde parce qu’elle résultait de l’étroite collaboration de
VOrganisme sioniste avec l'Administration palestinienne ; à
quelles fins pratiques et matérielles menait, au point de
vue de la réadaptation et de l'approbation des plans et du
financement, la réserve faite dans l’article 3 (B) de la conces-
sion Rutenberg du 5 mars 1926, et dans laquelle cette réserve
est exprimée ainsi: « À concession granted by the Jerusalem
Municipality in the year 1914 for electric supply or electric
_ tramways», et dans laquelle il faut voir qu'il s’agit de

M. Mavrommatis, qui n’y est pas nommé? L’Administration
palestinienne n’a fait connaître les contrats de concession du
5 mars 1926 de M. Rutenberg qu'en mars 1927, un an après
ceux de M. Mavrommatis; ce dernier demeurait dans l’igno-
rance de l'octroi de ces concessions, se débattait avec
M. Rutenberg, au point que ce dernier avait menacé le Gouver-
nement britannique de poursuivre ses réclamations devant les
tribunaux ; au surplus, le Gouvernement britannique a reconnu
lui-même, plus tard, par l’approbation des plans, non seule-
ment le droit de M. Mavrommatis de faire usage de la
source d’El]-Audja, mais il a reconnu aussi, formellement, que
M. Rutenberg n’avait aucun droit de s’y opposer. Il résuite donc,
par sa reconnaissance même, que l'Administration palestinienne
avait, par un acte négatif, dans l'exercice de ses pleins pou-
voirs de contrôle, empêché l'approbation des plans dans les
délais impartis, et, par suite, empêché la réadaptation des
concessions qu’elle était obligée de réadapter. L'acte positif
aurait été celui d'approuver les plans durant la période fixée
dans les nouveaux contrats des concessions Mavrommatis,
sans avoir égard aux menaces de M. Rutenberg, et, en
- outre, l'acte positif aurait été la protection immédiate des
droits de M. Mavrommatis en suspendant l'octroi des nouvelles
concessions de M: Rutenberg jusqu'à la complète réadaptation et
leur mise en parfait état d'application et d'exécution. Tout au
contraire, le Gouvernement britannique, dans cette affaire
comme dans les précédentes, au lieu de prendre une action
prompte par des actes positifs, a préféré prendre la voie de la
64 OPINION DISSIDENTE DE M. CALOYANNI

conciliation en priant M. Mavrommatis de s'entendre avec
M. Rutenberg. Le contraire aurait été l’acte positif exercé par
l'Administration palestinienne, acte qui consisterait à approuver
immédiatement les plans de M. Mavrommatis et, en cas
d'opposition de la part de M. Rutenberg, à renvoyer celui-ci
à M. Mavrommatis pour qu’il s’entende avec lui, et, faute
d'entente dans les délais prescrits pour l'approbation des
plans, à approuver les plans et passer outre aux réclamations
de M. Rutenberg; protégés par les obligations internationales,
les droits de M. Mavrommatis devaient passer avant les
droits privés de M. Rutenberg, même si ceux-ci pouvaient
avoir des attaches avec l'Organisation sioniste. Donc, dans
l’exercice des pleins pouvoirs pour décider du contrôle des
ressources naturelles, c’est-à-dire la source d’El-Audja, et pour
les travaux d'utilité publique, qui dépendaient de la source
d'El-Audja, l'Administration palestinienne a, par un acte
négatif, rendu la réadaptation impossible parce qu’elle-méme
dépendait de l'approbation des plans, et qu’à ‘son tour le :
financement dépendait de cette approbation.

Il résulte donc de tout ce qui précède que, dans le .stade
actuel de la procédure, il est établi prima facie que les actes
de lAdministration palestinienne tombent sous l’article 11
du Mandat qui, lui-même, en vertu de sa relation avec
l’article 26, donne compétence à la Cour.

*
* *#

C'est pour ces motifs que nous concluons à la compétence
‘de la Cour.

(Signé) MEGALOs CALOYANNI.
